 PROB 12C                                                                            Report Date: January 10, 2019
(6/16)

                                       United States District Court                                FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                          Jan 10, 2019
                                        Eastern District of Washington                        SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Anthony Daniel Ramil                     Case Number: 0980 2:15CR00008-WFN-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: June 21, 2016
 Original Offense:           Passing Counterfeit Currency, 18 U.S.C. § 472
 Original Sentence:          Prison - 366 days;             Type of Supervision: Supervised Release
                             TSR - 36 months

 Revocation Sentence:        Prison - 3 months;
 (March 16, 2017)            TSR - 33 months
 Asst. U.S. Attorney:        James Goeke                    Date Supervision Commenced: May 19, 2017
 Defense Attorney:           Roger Peven                    Date Supervision Expires: June 6, 2020


                                         PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 03/15/2018, 03/29/2018, 04/03/201803/29/2018.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            11          Special Condition # 6: You must participate in an inpatient substance abuse treatment
                        program and any recommended aftercare. You must follow the rules and regulations of the
                        treatment program. The probation officer will supervise your participation in the program
                        (provider, location, modality, intensity, etc.). You must pay the costs of the program if
                        financially able.

                        Supporting Evidence: On January 10, 2019, the undersigned officer was advised that Mr.
                        Ramil was being discharged unsuccessfully from American Behavioral Health Systems
                        inpatient treatment. Specifically, he was being discharged after making threats to staff and
                        attempting to assault other clients at the inpatient facility.

                        Pursuant to the Eastern District of Washington Sobriety Treatment and Education Program,
                        on November 15, 2018, Anthony Ramil was ordered by The Honorable Wm. Fremming
                        Nielsen, Senior U.S. District Judge, to release to and participate in an inpatient substance
                        abuse treatment program. Mr. Ramil agreed to said order as evidenced by his verbal
Prob12C
Re: Ramil, Anthony Daniel
January 10, 2019
Page 2

                       understanding during the STEP proceedings and his signature for the STEP participant and
                       agreement waiver document dated September 10, 2018, that was signed in the presence of
                       a representative from the Federal Defenders Office.

                       On May 22, 2017, Mr. Anthony Ramil signed his conditions of supervision relative to case
                       number 2:15CR00008-WFN-1, indicating that he understood all conditions as ordered by
                       the Court. Specifically, Mr. Ramil was made aware by his U.S. probation officer of his
                       requirement to participate in an inpatient substance abuse treatment program and any
                       recommended aftercare. Additionally, that he must follow the rules and regulations of the
                       treatment program.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this
petition in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a
warrant.



                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     1/10/2019
                                                                             s/Richard Law
                                                                             Richard Law
                                                                             U.S. Probation Officer



 THE COURT ORDERS
 [ ] No Action
 [ X] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [X ] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
 [ ] Defendant to appear before the Judge assigned to the
      case.
 [X ] Defendant to appear before the Magistrate Judge.
 [ ] Other

                                                                             Signature of Judicial Officer

                                                                             1/10/19
                                                                             Date
